

117 S1432 IS: Preventing Outages With Enhanced Resilience and Operations Nationwide Act of 2021
U.S. Senate
2021-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1432IN THE SENATE OF THE UNITED STATESApril 28, 2021Mr. Cornyn (for himself and Mr. Padilla) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo require the Secretary of Energy to establish an electric grid resilience grant program and an electric grid resilience research and development program. 1.Short titleThis Act may be cited as the Preventing Outages With Enhanced Resilience and Operations Nationwide Act of 2021 or the POWER ON Act of 2021.2.Electric grid resilience grants(a)DefinitionsIn this section:(1)Eligible entityThe term eligible entity means—(A)an electric grid operator;(B)an electricity generator;(C)a transmission owner or operator;(D)a distribution provider;(E)a fuel supplier; and(F)any other relevant entity, as determined by the Secretary.(2)Extreme weather(A)In generalThe term extreme weather means a weather phenomenon that—(i)occurs outside of the historical frequency prior to 1990; or(ii)is unexpected, unusual, severe, or unseasonal.(B)InclusionsThe term extreme weather includes—(i)a tornado;(ii)a thunderstorm;(iii)an ice storm;(iv)a heat wave;(v)flooding; (vi)drought;(vii)high winds; and(viii)mudslides.(3)Indian TribeThe term Indian Tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304). (4)Resilience eventThe term resilience event means an event in which, due to extreme weather, a wildfire, or any other natural disaster, operations of the electric grid are disrupted, preventively shut off, or cannot operate safely.(5)SecretaryThe term Secretary means the Secretary of Energy.(6)StateThe term State means—(A)a State;(B)the District of Columbia; and(C)any territory of the United States.(b)Establishment(1)In generalNot later than 180 days after the date of enactment of this Act, the Secretary shall establish an electric grid resilience program under which the Secretary shall provide grants to States and Indian Tribes to award grants to eligible entities to carry out projects that enhance the physical resilience of the electric grid.(2)Annual application(A)In generalTo be eligible to receive a grant under this subsection for a fiscal year, a State or Indian Tribe shall submit to the Secretary an application for that fiscal year that describes the criteria and methods that will be used by the State or Indian Tribe to award electric grid resilience grants to eligible entities.(B)RequirementThe Secretary shall use amounts appropriated under subsection (f) for a fiscal year to provide grants under this subsection only to States and Indian Tribes that have submitted an application under subparagraph (A) for that fiscal year. (3)Distribution of funds(A)In generalThe Secretary shall provide grants to States and Indian Tribes under this subsection based on a formula determined by the Secretary, in accordance with subparagraph (B).(B)RequirementThe formula referred to in subparagraph (A) shall be based on the following factors:(i)The total population of the State or Indian Tribe.(ii)The probability of resilience events in the State or on the land of the Indian Tribe during the previous 10 years, as determined based on the number of federally declared disasters or emergencies in the State or on the land of the Indian Tribe, as applicable, including—(I)disasters for which Fire Management Assistance Grants are provided under section 420 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5187);(II)major disasters declared by the President under section 401 of that Act (42 U.S.C. 5170);(III)emergencies declared by the President under section 501 of that Act (42 U.S.C. 5191); and(IV)any other federally declared disaster or emergency in the State or on the land of the Indian Tribe.(iii)The number and severity, measured by population and economic impacts, of resilience events experienced by the State or Indian Tribe on or after January 1, 2011.(iv)The total amount, on a per capita basis, of public and private expenditures during the previous 10 years to carry out mitigation efforts to reduce the likelihood and consequences of resilience events in the State or on the land of the Indian Tribe, with States or Indian Tribes with higher per capita expenditures receiving additional weight or consideration as compared to States or Indian Tribes with lower per capita expenditures.(4)Annual update of data used in distribution of fundsBeginning 1 year after the date of enactment of this Act, the Secretary shall annually update—(A)all data relating to the factors described in paragraph (3)(B); and (B)all other data used in distributing grants to States and Indian Tribes under this subsection.(5)Matching fundsA State or Indian Tribe that receives a grant under this subsection shall be required to match not less than 15 percent of the amount of the grant. (6)Plan requiredThe Secretary shall ensure that each grant provided to a State or Indian Tribe under this subsection will—(A)be allocated in accordance with a published State or Indian Tribe plan that—(i)is adopted by the State or Indian Tribe after notice and a public hearing; and (ii)describes the proposed funding distributions and recipients of the electric grid resilience grants to be provided by the State or Indian Tribe; and(B)be allocated, pursuant to the applicable State or Indian Tribe plan, to eligible entities for projects within the State or on the land of the Indian Tribe, as applicable.(7)Administrative expenses(A)In generalOf any amounts made available to the Secretary to carry out the program established under paragraph (1) for a fiscal year, the Secretary may use not more than 10 percent for the administrative expenses of carrying out that program.(B)Grant amountsNot more than 10 percent of the amount of a grant provided by the Secretary to a State or Indian Tribe under this subsection may be used for administrative expenses.(c)Use of grants(1)In generalA grant awarded to an eligible entity under the electric grid resilience program established under subsection (b)(1) may be used for activities, technologies, equipment, and hardening measures to enable the electric grid to better withstand the effects of extreme weather, a wildfire, or any other natural disaster, including—(A)weatherization technologies and equipment;(B)fire-resistant technologies and fire prevention systems;(C)monitoring technologies;(D)the undergrounding of electrical equipment;(E)utility pole management;(F)the relocation of power lines;(G)vegetation and fuel-load management;(H)the use or construction of distributed energy resources for enhancing system adaptive capacity during extreme weather events, including—(i)microgrids; and (ii)battery-storage subcomponents;(I)adaptive protection technologies; and(J)advanced modeling technologies.(2)Prohibited uses(A)In generalA grant awarded to an eligible entity under the electric grid resilience program established under subsection (b)(1) may not be used for—(i)construction of a new—(I)electric generating facility; or(II)large-scale battery-storage facility that is not used for enhancing system adaptive capacity during extreme weather events; or(ii)cybersecurity.(B)Certain investments eligible for recovery(i)In generalAn eligible entity may not seek cost recovery for the portion of the cost of any system, technology, or equipment that is funded through a grant awarded under the electric grid resilience program established under subsection (b)(1).(ii)Savings provisionNothing in this subparagraph prohibits an eligible entity from recovering through traditional or incentive-based ratemaking any portion of an investment in a system, technology, or equipment that is not funded by a grant awarded under the electric grid resilience program established under subsection (b)(1).(d)Evaluation of funded projectsThe Secretary shall carry out periodic evaluations of—(1)the electric grid resilience program established under subsection (b)(1); and (2)the projects carried out by eligible entities receiving grants under that program.(e)Annual report to Congress(1)In generalNot later than 1 year after the date of enactment of this Act, and annually thereafter, the Secretary shall submit to Congress a report describing the electric grid resilience program established under subsection (b)(1), including the results of the periodic evaluations carried out under subsection (d). (2)RequirementsThe report under paragraph (1) shall include information and data provided by each State or Indian Tribe receiving a grant from the Secretary under subsection (b) on—(A)the costs of the projects for which grants are awarded to eligible entities by States or Indian Tribes under that subsection; and(B)the types of activities, technologies, equipment, and hardening measures funded by those grants. (f)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this section $100,000,000 for each of fiscal years 2022 through 2026.3.Electric grid resilience research and development(a)In generalNot later than 180 days after the date of enactment of this Act, the Secretary of Energy (referred to in this section as the Secretary) shall establish a research, development, demonstration, and commercial application program to enhance resilience and strengthen emergency response and management of the electric grid.(b)GrantsUnder the program established under subsection (a), the Secretary shall award competitive grants to eligible entities described in subsection (c) to conduct research, development, demonstration, and commercial application activities to improve the resilience of the electric grid by developing technologies and capabilities to withstand and address the current and projected impact on electric grid infrastructure of—(1)extreme weather (as defined in section 2(a));(2)wildfires; and(3)other natural disasters.(c)Eligible entitiesAn entity eligible to receive a grant under subsection (b) is—(1)an institution of higher education, including a historically Black college or university and a minority-serving institution;(2)a nonprofit organization;(3)a National Laboratory;(4)a unit of State, local, or Tribal government;(5)an electric utility or electric cooperative;(6)a retail service provider of electricity;(7)a private commercial entity;(8)a partnership or consortium of 2 or more entities described in any of paragraphs (1) through (7); and(9)any other entity the Secretary determines to be appropriate.